Citation Nr: 0817513	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  03-06 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected 
chronic right ankle sprain.  

2.  Entitlement to service connection for a bilateral knee 
disorder, to include as secondary to a service-connected 
chronic right ankle sprain.  

3.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to a service-connected 
chronic right ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a February 2003 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in New Orleans, Louisiana (RO).

The veteran testified at an August 2005 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in March 2006 and in October 2007.  The case is once again 
before the Board for review.  The Board regrets to find that 
an additional remand is necessary prior to review of the 
veteran's service connection claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the case in March 2006 for a VA 
examination to determine the nature and etiology of any 
currently diagnosed low back, bilateral knee, or left ankle 
disorder.  The remand order directed that the VA examiner 
should identify all currently diagnosed low back, left or 
right knee, and/or left ankle disorder(s).  For each 
currently diagnosed disorder addressed, the examiner was 
directed to opine as to whether it is at least as likely as 
not that the disorder was etiologically related to the 
veteran's period of active service.  The examiner was also to 
opine as to whether it is at least as likely as not that the 
veteran's service-connected chronic right ankle sprain caused 
or aggravated each disorder.  A complete rationale was to be 
provided for any opinion rendered. 

A VA examination was completed in September 2006, but no 
opinions were rendered as to etiology.  In a January 2007 
addendum, the VA examiner stated that the veteran's claimed 
disabilities were less likely as not caused by or a result of 
his service-connected right ankle condition.  However, the 
examiner did not address the issue of direct service 
connection or aggravation as requested in the Board's prior 
remand.  

In October 2007, the Board found that an additional remand 
was necessary to comply with the March 2006 Board remand 
order.  See Stegall v. West, 11 Vet. App. 268, 270 (1998), 
(holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).  In the October 2007 remand 
order, the Board directed in pertinent part that the examiner 
should review the entire claims folder.  The remand order 
stated, "The examiner should identify all currently 
diagnosed low back, left or right knee, and left ankle 
disorders."  The examiner was directed to state whether it 
is as least as likely as not that any identified low back 
disorder, left or right knee disorder, and/or left ankle 
disorder "was incurred in service," and whether it is as 
least as likely as not that any identified low back disorder, 
left or right knee disorder, or left ankle disorder "was 
aggravated in service."

A January 2008 VA medical opinion was completed.  The 
examiner reviewed the veteran's medical records and service 
medical records as requested.  The examiner, however, did not 
identify any low back, left or right knee, and left ankle 
diagnoses.  The examiner did not state whether a low back 
disorder, left or right knee disorder, and/or left ankle 
disorder was incurred in service.  The examiner did not state 
whether a low back disorder, left or right knee disorder, 
and/or left ankle disorder was aggravated in service.  

The Board concurs with the assessment of the veteran's 
representative that the medical opinion rendered was 
incomplete and non-responsive to questions asked on remand.  
See April 2008 Written Brief Presentation.  In the medical 
opinion, the examiner copied the questions asked, and then 
stated "is less likely as not (less than 50/50 probability) 
caused by or a result of the veteran's identified low back 
disorder, left or right knee disorder, and or left ankle 
disorder was not caused by the veter right ankle sprain."  
Under the heading "Rationale for Opinion Given," the 
examiner stated, in pertinent part, "...I do not believe there 
is a cause and effect between the right ankle sprain and the 
lower back disorder, left or right knee disorder, or left 
ankle disorder."  He stated further: "the related injuries 
are less as likely as not related directly and proximately 
caused by the veteran's right ankle disorder" and the 
discussion of rationale for this conclusion was that 
"medical records endacated [sic] vetran did not seek 
treatment for seven years."

The examiner did not address the issue of direct service 
connection or aggravation as requested in the October 2007 
remand order.  Therefore, the Board finds that another remand 
is necessary in order to comply with the March 2006 Board 
remand order.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998).  It is imperative that the RO review the examination 
report to ensure that it is in complete compliance with this 
remand prior to returning the case to the Board.  

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the case to an 
appropriate VA examiner for a 
supplemental opinion.  The examiner 
should review the entire claims folder, 
to include the veteran's service 
medical records.  The examiner should 
identify all currently diagnosed low 
back, left or right knee, and left 
ankle disorders.  The examiner must 
indicate: 

(A) Whether it is as least as likely as 
not that any identified low back 
disorder, left or right knee disorder, 
and/or left ankle disorder was incurred 
in service; 

(B) Whether it is as least as likely as 
not that any identified low back 
disorder, left or right knee disorder, 
or left ankle disorder was aggravated 
in service. 

The term "aggravated" in the above 
context refers to a permanent worsening 
of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

The examiner should specifically 
address pertinent findings from the 
record, and should include a complete 
rationale for all opinions expressed.  

The RO must review the examination 
report to ensure that it is in complete 
compliance with this remand.  If 
deficient in any manner, the RO must 
implement corrective procedures at 
once.

2.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
